United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-2532
                         ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                             Jeremy Jeremiah Canady,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                          Submitted: November 16, 2022
                            Filed: November 29, 2022
                                  [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

      Jeremy Canady appeals after the district court1 revoked his supervised release
and sentenced him to 36 months in prison. His counsel has moved to withdraw, and

      1
        The Honorable Stephanie M. Rose, Chief Judge, United States District Court
for the Southern District of Iowa.
has filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
revocation sentence.

       Upon careful review, we conclude that Canady’s sentence was not
unreasonable, as there was no indication that the district court overlooked a relevant
factor, gave significant weight to an improper or irrelevant factor, or committed a
clear error of judgment in weighing the relevant factors. See United States v. Miller,
557 F.3d 910, 914 (8th Cir. 2009) (standard of review); United States v. Larison, 432
F.3d 921, 922-23 (8th Cir. 2006); see also United States v. Elodio-Benitez, 672 F.3d
584, 586 (8th Cir. 2012). The revocation sentence and term of supervised release are
within the statutory maximum, see 18 U.S.C. § 3583(e)(3); 21 U.S.C. § 841(b)(1)(A),
and the district court stated that it had considered the 18 U.S.C. § 3553(a) factors, see
United States v. White Face, 383 F.3d 733, 740 (8th Cir. 2004).

      Accordingly, we grant counsel’s motion to withdraw, and affirm.
                     ______________________________




                                          -2-